Citation Nr: 0611936	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of shrapnel wounds, right upper arm and elbow.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) a 
May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which continued a 0 percent rating for service-connected left 
ear hearing loss, and assigned an increased 20 percent rating 
for residuals of shrapnel wounds right upper arm and elbow.  

After perfecting an appeal concerning these issues, the 
record displays that the RO developed and adjudicated various 
other claims.  An August 2002 rating decision granted service 
connection for tinnitus; a September 2004 rating decision 
granted service connection for right and left knee 
disabilities, right ear hearing loss (which the RO noted 
would thereafter be evaluated together with the pending claim 
of an increased rating for service-connected left ear hearing 
loss), and a total disability evaluation based upon 
individual unemployability was assigned; and a June 2005 
rating decision granted service connection for diabetes 
mellitus and entitlement to special monthly compensation.  

In terms of other procedural developments, it is noted that 
the veteran testified at a September 2002 RO hearing before a 
Decision Review Officer and the transcript is of record.  
Further, a March 2006 Report of Contact recorded that the 
veteran cancelled a scheduled hearing before a Veterans Law 
Judge.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
further action is needed concerning the pending appeal.

Particularly, a July 2005 deferred rating decision noted that 
for the issues on appeal, a VCAA letter should be prepared 
because earlier letters were inadequate.  Thus, the RO 
properly issued an August 2005 letter that specifically 
addressed claims for increased ratings concerning bilateral 
hearing loss and residual shrapnel wound of the right arm, 
and the letter appeared to substantially comply with 
notification requirements.

Given recent judicial developments, however, it appears that 
when a veteran has not received sufficient notification prior 
to the rating decision on appeal, and thus is provided 
sufficient notification after the rating decision on appeal, 
the RO should issue a supplemental statement of case upon 
that fully compliant notice eventually being received by the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case, the record does not contain a supplemental 
statement of the case after the August 2005 VCAA letter.  

Also, it is not clear that all of the additional evidence 
added to the record following perfection of the appeal had 
been considered in a supplemental statement of the case, 
which is necessary prior to appellate review by the Board.

Additionally, it appears that the veteran's bilateral hearing 
loss has not been tested since 2002, and the RO should 
provide an appropriate examination for that purpose.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact the veteran and 
inquire whether he has received any recent 
medical treatment for his service-
connected hearing loss or right arm/elbow 
injury, and obtain any identified relevant 
and outstanding records.  

2.  If warranted based upon a review of 
additional treatment records or additional 
statement from the veteran, the RO should 
provide an appropriate VA orthopedic 
examination (with all necessary 
considerations regarding functional loss 
due to pain, etcetera) to assess the 
current severity of the veteran's service-
connected residuals of shrapnel wound of 
the right arm and elbow.  

3.  The veteran should be scheduled for a 
VA audiology examination.  The examiner 
should evaluate the extent of bilateral 
hearing impairment with a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  A report 
should include the use of numeric 
identification on the audiological 
evaluation graph.

4.  Then, the RO should readjudicate the 
veteran's claims of increased ratings for 
bilateral hearing loss and residuals of 
shrapnel wounds, right upper arm and 
elbow.  If the determination of these 
claims remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






